Citation Nr: 0527932	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  02-08 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a generalized anxiety 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In November 2004, the Board held that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for a generalized anxiety disorder.  The 
Board also remanded the issue on appeal for additional 
development.


FINDINGS OF FACT

1.  The veteran's reported military history is not credible.

2.  The veteran's anxiety disorder was not incurred in 
service.


CONCLUSION OF LAW

The criteria for the grant of service connection for a 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are March 2001, November 2003, and February 2005 
letters that notified the veteran of any information and 
evidence needed to substantiate and complete the claims for 
service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letter instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in January 2000, prior to the enactment of the 
VCAA.   Thereafter, the RO provided notice in March 2001, 
November 2003, and February 2005.  Additionally, the veteran 
was generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; private treatment records from Clinics of North 
Texas, Allen J. Zarnow, M.D., Wendell Wyatt, M.D., Ruth E. 
Gonzalez, M.D., Elmer Alger, M.D.; and a VA examination 
report dated in June 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Background

The veteran's service medical records are silent as to a 
diagnosis or complaints of a generalized anxiety disorder.  A 
review of the veteran's service personnel and medical records 
reveal that he was stationed overseas from October 9, 1944 to 
October 31, 1945.  In October 1944, the veteran was 
transferred to the U.S.S. Eaton.  On November 8, 1944, he was 
transferred to and hospitalized at U.S.N. Base Hospital No. 8 
diagnosed as having mumps; he was discharged on November 27, 
1944.  On November 28, 1944 the veteran reported to the 
U.S.S. Whitman for duty.  In January 1945, the veteran was 
qualified for Asiatic-Pacific Area Campaign Medal for or by 
reason of escort duty in the Asiatic Pacific Area.  In April 
1945, the veteran was detailed as a crew's messman. On 
October 31, 1945, the veteran was transferred to U.S.N., 
RECSTA, San Pedro, California for leave.

In May 1963, the veteran was first diagnosed as having severe 
chronic anxiety reaction, manifested by increased emotional 
tension, insomnia, restlessness and depressive traits.  At 
that time, the veteran received shock treatments.  

In October 2000, the veteran's private physician, Dr. Zarnow, 
noted that the veteran had been diagnosed as having 
depression and anxiety neurosis.  The veteran had reported to 
him that his depression and anxiety neurosis began while he 
was in service and "almost killed."  

In a February 2002 statement, Dr. Gonzalez related that the 
veteran had been her patient since January 2000 and noted 
that he had been diagnosed as having clinical depression with 
a history of several psychiatric hospitalizations.  The 
veteran had been chronically dependent of anti-depressant 
medications.  She noted that usually when he developed 
decompensation of his depressed mood, the major 
hallucinations were related to his period of service, 
specifically his days of "active combat."  In June 2002, 
Dr. Wyatt noted that the veteran exhibited depression and 
anxiety, which were intermittently active, and that he 
currently had active anxiety.

In June 2003, November 2003 and August 2004, the veteran 
submitted statements regarding his Navy experiences.  The 
veteran reported that even during basic training he feared he 
would not come back.  He stated that, while stationed on the 
USS Eaton, he served as a five-foot gun loader and was 
involved in combat with the Japanese.  Additionally, he 
stated that, while serving on the USS Whitman, his convoy of 
18 ships experienced a storm named "Cobra."  During the 
storm, he reported, three destroyers sank, and only 90 men 
survived out of 1200.  He stated that his ship survived 
solely because they had received diesel from transport.  He 
still experiences nightmares regarding his service during 
World War II, in particular the severe storms.  

In August 2004, Dr. Alger stated that the veteran was 
experiencing depression most likely due to post-traumatic 
stress disorder.  

In June 2005, the veteran reported for a VA examination.  His 
subjective complaints included occasional nightmares, 
primarily related to his Navy experiences; and depression, 
characterized by feelings of sadness, tearfulness, 
hopelessness, and some suicidal ideation.  The veteran at 
first submitted that his nerves were bad and he had been 
tensed for 20 to 30 years, then he stated that he had been 
that way since his period of service.  The examiner also 
noted that the veteran was a poor historian; the veteran's 
information base was quite limited and lacking in detail.  
The veteran did not report his military history in detail.  
He did state that he was a deck hand and that he saw some 
action .  His ship was attacked only on one occasion by enemy 
aircraft, but they were shot down before they could 
successfully complete the attack.  He also reported that they 
sank a freighter and that he was involved in a typhoon where 
three ships were sunk and all hands lost.  He occasionally 
recalls these events.  

Upon examination, the examiner noted that the veteran's mood 
was slightly depressed and he had poor short-term memory.  
Although he did not exhibit a thought disorder, the veteran's 
memory for details was very limited.  The veteran did report 
occasional hallucinations, and the examiner opined that the 
veteran's hallucinations were "more likely than not" 
intrusive thoughts of Navy experiences with possible limited 
flashbacks.  The veteran was diagnosed as having a depressive 
disorder, not otherwise specified, with associated anxiety.  
The examiner recounted that the veteran served with the Navy 
in World War II and although he was unable to provide an 
abundance of detail regarding his life events, he did provide 
some useful information.  The examiner noted that even during 
basic training the veteran feared that something bad would 
happen to him.  The veteran also had a history of treatment 
for mental illness in the 60s, 80s and 2000s.  Overall, the 
examiner opined, giving the veteran the benefit of the doubt, 
that it was "more likely than not" that the veteran's 
current mental disorder was directly related to his military 
service.  This opinion was based on the veteran's written 
reports of his military experiences, his long term mental 
health issues, and the examination findings.  

II. Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III. Analysis

The veteran seeks entitlement to service connection for a 
generalized anxiety disorder.  Upon a review of the 
aforementioned evidence, the Board holds that service 
connection is not warranted.  Service medical records are 
entirely negative as to complaints or diagnosis of a 
generalized anxiety disorder.

Similarly, post-service medical records are devoid of any 
evidence of a psychiatric disorder for years after his 
separation from service.  The veteran was first diagnosed in 
May 1963, nearly 17 years after his period service.  
Moreover, although the veteran had a long history of 
psychiatric treatment, the post-service medical records are 
devoid of evidence of a nexus to service until August 2004.  
In October 2000,  Dr. Zarnow diagnosed the veteran as having 
depression and anxiety neurosis; and he noted solely that the 
veteran attributed to his period of service.  In February 
2002, Dr. Gonzalez diagnosed the veteran as having clinical 
depression, and she noted that, when the veteran 
decompensated, his hallucinations were related to his period 
of service.  She did not opine that the veteran's period of 
service resulted in depression and hallucinations.  In August 
2004, Dr. Algers did opine that the veteran was experiencing 
depression most likely due to his PTSD; however, he did not 
provide any rationale for his opinion nor did he provide 
which specific events experienced in service resulted in PTSD 
and depression.

With respect to the diagnosis and opinion of the VA physician 
rendered in June 2005, at which time the examiner stated that 
giving the veteran the benefit of the doubt, it was "more 
likely than not" that his current mental disorder was 
related to service.  His opinion was based on the veteran's 
written reports of his military experiences, long term mental 
health issues, and examination findings.  It is noted that 
during the examination the veteran was a poor historian and 
was unable to report his military history in detail.  
Additionally, the private treatment records that the examiner 
reviewed contained diagnoses of a current psychiatric 
disorder that only the veteran had related to service.  The 
Court has held that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant].

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court of Appeals for Veterans Claims has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion 
is inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

Finally, it is noted that the veteran's reported military 
history is inconsistent.  During his June 2005 VA 
examination, the veteran asserted that he had experienced 
problems with his nerves for 20 to 30 years, which would be 
consistent to when he received shock treatments.  At another 
point during the examination, the veteran stated that his 
psychiatric disorder began during service.  Additionally, 
although the veteran has stated that he served as a gun 
loader and was involved in combat, there is no such 
indication in his personnel records.  Rather, the veteran's 
personnel records indicate that he was eligible for an 
Asiatic-Pacific Area Campaign Medal by reason of escort duty 
in the Asiatic Pacific Area and that in January 1945, the 
veteran was detailed as a crew's messman.  During his June 
2005 VA examination, however, the veteran stated that he was 
a deck hand.  

The Board finds that the veteran's reported history is not 
credible.  The only reference to anything in service is his 
report of telling a friend in basic training that something 
bad was going to happen.  There is nothing to corroborate 
that statement.  The first evidence of any psychiatric 
problems is many years after service, and the current nexus 
evidence relates it to uncorroborated "events" in service.  

The Board has considered the veteran's lay contentions that 
any current psychiatric disorder is related to service.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In any event, the record 
contains absolutely no probative evidence supporting his 
theory of entitlement. 

In summary, in the absence of any evidence of a psychiatric 
disorder in service, or of any corroborated incident in 
service to which his current psychiatric disorder is 
attributed, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
generalized anxiety disorder.


ORDER

Service connection for a generalized anxiety disorder is 
granted.



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


